Citation Nr: 0818146	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disorder due to 
asbestos exposure, including obstructive lung disease, 
bilateral interstitial fibrosis, and right sided 
diaphragmatic pleural plaquing.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that denied the benefit sought on appeal.  
The veteran, who had active service from November 1941 to 
November 1945 and service in the Naval Reserves for many 
years following, appealed the decision to the BVA and the 
case was forwarded to the Board for appellate review.


FINDING OF FACT

A lung disorder due to asbestos exposure was not manifested 
during service and any currently diagnosis lung disorder is 
not shown to be due to asbestos exposure, and is not 
otherwise shown to be causally or etiologically related to 
service. 


CONCLUSION OF LAW

A lung disorder due to asbestos exposure, including 
obstructive lung disease, bilateral interstitial fibrosis, 
and right sided diaphragmatic pleural plaquing was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2004 and March 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2007), as 
indicated under the facts and circumstances in this case.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that he has a lung disease 
due to asbestos exposure due to his exposure to asbestos 
while serving in the Navy between 1941 and 1945.  Therefore, 
the veteran believes he is entitled to service connection for 
the above-referenced lung disorder.

Applicable law provides that a service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough.  There 
must be a chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran entered the Navy in November 1941.  During World 
War II, the veteran served in the sail locker of the USS 
Dixie, fireproofing canvas sails and repairing insulation 
using asbestos onboard ship.  After his discharge in November 
1945, the veteran worked in paper and plywood mills where he 
admits in his October 2004 asbestos questionnaire that he 
might have been exposed to more asbestos.  

The veteran's service medical records contain no evidence 
that any lung disorders were manifest during his years of 
active service.  In a November 2006 letter, the veteran 
claims that he began having lung problems in 1950.  A July 
2005 letter from the veteran's wife affirms this account, 
stating that her husband had lung problems when she first met 
him prior to their marriage in August 1954.  Both of these 
letters indicate that a doctor at some point gave the veteran 
a preliminary diagnosis of tuberculosis, but the veteran did 
not seek further treatment at that time.  However, no medical 
records dated prior to 2001 indicating the existence of any 
pulmonary disease have been submitted for the record.
  
In an April 2001 examination of a chest x-ray of the veteran 
taken in February 2001, Richard C. Bernstein, M.D. noted 
finding parenchymal abnormalities consistent with 
pneumoconiosis, defined as "a disease of the lungs caused by 
the habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
In a December 2003 roentographic interpretation of the 
veteran's June 1999 chest x-ray, Dr. Donald Breyer, M.D., 
F.A.C.R. also reported finding parenchymal abnormalities as 
well as pleural abnormalities consistent with pneumoconiosis.  
In a letter dated December 2003, Dr. Breyer diagnosed the 
veteran as having bilateral interstitial fibrosis compatible 
with asbestosis and right sided diaphragmatic pleural plaque 
compatible with asbestos related plaque disease.  

In 2004, the veteran met with Dan F. Fennell, M.D., for 
consideration of his possible asbestos-related lung disease.  
In the records of the initial Pulmonary Consultation from 
March 2004, the doctor details that the veteran advised him 
of his history of asbestos exposure and allowed him access to 
the previous x-ray report of Dr. Breyer.  Dr. Fennell gave 
the veteran a physical examination and reviewed various x-
rays of the veteran's chest, specifically films of x-rays 
taken that day, in September 2002 and in June 1999.  While 
noting that Dr. Breyer reached a different conclusion after 
examining the June 1999 x-ray, Dr. Fennell recorded that he 
found the x-ray to be unremarkable.  In the record, Dr. 
Fennell stated that he showed the x-rays to one of his 
partners who agreed with his conclusions that the veteran's 
x-rays were unremarkable.  The record confirms that G. Thomas 
Gilmore, M.D., working in the same clinic as Dr. Fennell, 
wrote a report after viewing an x-ray the same day as the 
consultation.  Dr. Gilmore stated that while he was aware of 
the veteran's indications of asbestosis, he found that the x-
ray showed the presence of old calcified granulomatous 
disease and no other abnormalities.  

In the March 2004 record, Dr. Fennell states that he planned 
to have a CT scan of the veteran's chest performed because it 
was, in his opinion, the most sensitive method for detecting 
asbestosis.  In the ensuing April 2004 high resolution CT 
scan report, Philip J. Grimm, M.D. stated that he found no 
indication of pleural disease.  Dr. Grimm's report contains 
no evidence of asbestos related lung disease.  In Dr. 
Fennell's notes from a visit with the veteran two days after 
the CT test, he recorded that, in his opinion, the CT scan 
showed no evidence for asbestos lung disease and that the 
veteran's pulmonary function tests were normal.  Noting the 
veteran's complaints of coughing and shortness of breath, Dr. 
Fennell placed the veteran on medication for three weeks to 
find it would improve his symptoms.

In May 2004, the veteran was seen by Dr. Fennell and 
Annemarie Day, FNP.  According to the records of the meeting, 
the veteran noted increased sputum production since he 
started taking the medication, but also stated that his 
shortness of breath was somewhat better and that he had no 
other respiratory-related complaints.  Dr. Fennell diagnosed 
the veteran with possible mild reactive airways disease and 
prescribed more of the same medication.  The records of 
another meeting with Dr. Fennell in September 2004 state the 
veteran noted that his sputum production cough were improved 
after using the medication and shortness of breath was the 
same if not improved.  Noting the veteran's overall 
improvement, the doctor again diagnosed the veteran with 
possible mild reactive airway disease and continued the 
treatment plan.  In the reports from May and September 2004, 
the doctor does not record any findings of asbestos-related 
lung disease.

In November 2004 and April 2005, the VA conducted chest x-
rays on the veteran.  After reviewing the November 2004 x-
ray, the examining VA physician stated a finding of some 
obstructive airway disease, but noted that otherwise the 
examination was unremarkable.  After performing the April 
2005 x-ray at the request of the VA examiner, the examining 
VA physician found no evidence for asbestos exposure and 
stated that the x-ray looked normal.  Based on a review of 
the veteran's claims file, a physical examination of the 
veteran and the records of the veteran's VA chest x-rays, the 
VA examiner found no evidence of pulmonary asbestosis.  

Based on this record, the Board finds that the evidence is 
against the veteran's claim for service connection for a lung 
disorder due to asbestos exposure, including obstructive lung 
disease, bilateral interstitial fibrosis, and right sided 
diaphragmatic pleural plaquing.  The Board is responsible for 
assessing the evidence presented for credibility and weight.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  
Although the veteran believes that his disorder is related to 
in-service asbestos exposure, the Board finds that the 
preponderance of the evidence weighs against the existence of 
any nexus between any current lung disorder and any in-
service injury.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

At the outset, the Board finds that the preponderance of the 
evidence in the record indicates that the veteran does not 
have a proven asbestos-related lung disorder.  From their 
statements, the Board acknowledges that the veteran and his 
wife both believe that his breathing difficulties result from 
exposure to asbestos while he was in service.  Although the 
veteran and his wife were competent to describe the veteran's 
breathing difficulties in their statements, however, they 
were not competent to offer opinions that required 
specialized training such as the etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In support of the claim, the veteran's representative sent 
the Board a newspaper article regarding asbestos exposure and 
its consequences.  However, the photocopy of the article does 
not include such source information as the name of the 
newspaper, the date of the publication, or an author's credit 
so its veracity is questionable.  Moreover, although the 
article describes the dangers of asbestos exposure, it does 
not mention the veteran by name or indicate in any way that 
he has a current respiratory disability which was due to his 
active duty service including exposure to asbestos.  As such, 
the Board does not find the article to have any probative 
value.

Regarding the medical evidence submitted, the Board finds 
that the reports of Dr. Fennel, Dr. Gilmore, Dr. Grimm and 
the VA medical examiners have more probative value than those 
of Dr. Bernstein and Dr. Breyer.  See Prejean v. West,  13 
Vet.App. 444, 448 (2000) (indicating that the Board may 
determine the probative value of medical opinions based on 
their detail, the persuasiveness of their opinions, and the 
physicians' access to the veteran's medical records).  In 
making this decision, the Board analyzed the credibility and 
probative value of the evidence, accounted for the evidence 
found to be persuasive or unpersuasive, and will provide the 
reasons for the rejection of any material evidence favorable 
to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

The only pieces of medical evidence supporting the veteran's 
claim of an asbestos-related lung disorder are the April 2001 
report of Dr. Bernstein and the December 2003 records of Dr. 
Breyer.  From these records, the Board finds no evidence 
indicating that either doctor had access to the veteran's 
previous medical reports or examined the veteran in any 
manner other than looking at an x-ray taken previously. 

Dr. Bernstein's report does not diagnose the veteran with an 
asbestos related lung disease or any other condition, but 
merely notes that the veteran's x-ray indicated parenchymal 
abnormalities consistent with pneumoconiosis.  The doctor 
does not include a letter explaining his findings nor does he 
make any mention of asbestosis in his report.  As such, the 
Board finds Dr. Bernstein's report has only slight probative 
value in itself.  

In his letter, Dr. Breyer states that the veteran has 
conditions consistent with asbestos and asbestos related 
pleural disease.  The Board notes that Dr. Breyer did not 
diagnose the veteran with an asbestos related disease, but 
only stated that the symptoms were consistent with such a 
disorder.  As such, Dr. Breyer's opinion does not by itself 
support the veteran's claim that he has a disorder caused by 
in-service exposure to asbestos.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (asserting that medical opinions 
which are general or speculative in nature cannot support a 
claim).  

The Board finds that the 2004 reports of Dr. Fennell and his 
colleagues have greater probative value than the above-
referenced reports.  The record indicates that Dr. Fennell 
met with the veteran four times over a six and a half month 
period after the veteran came to him seeking assistance for 
asbestosis.  Though Dr. Fennell never mentions his specialty, 
the March 2004 report is labeled a pulmonary consultation and 
the veteran states that the doctor specialized in pulmonary 
medicine in his letter of January 2006.  The report of Dr. 
Fennell's March 2004 pulmonary consultation indicates that he 
had access to Dr. Breyer's previous medical records and that 
he compared his findings with those of Dr. Breyer.  The 
records also indicate that Dr. Fennell examined three x-rays 
before making his initial diagnosis and asked for a second 
opinion from one of his colleagues to confirm his findings.  
He then ordered a CT scan that, in the opinion of himself and 
Dr. Grimm, confirmed his findings.  Finding no evidence of 
asbestosis, Dr. Fennell diagnosed the veteran with a possible 
mild reactive airways disease, having prescribed him 
medication for his breathing difficulties.  The May 2004 and 
September 2004 records of Dr. Fennell and the VA examiner's 
April 2005 report all state that the veteran has responded 
well to this therapy.  Unlike Dr. Breyer and Dr. Bernstein's 
reports, the records of Dr. Fennell and his colleagues are 
more current; involved the review of the veteran's previous 
medical records and a knowledge of the his medical history; 
included the use a great deal more data including physician 
examinations; the viewing of multiple x-rays and a high 
resolution CT scan; indicated a knowledge of the veteran's 
medical history; and resulted in a therapy regimen to which 
the veteran has positively responded. 

The Board also finds the VA examiner's report of April 2005 
to have great probative value.  The examiner made his 
determination having reviewed the veteran's claim file 
including his medical history.  The doctor physically 
examined the veteran, reviewed x-rays taken in November 2004 
and on that day, and, consistent with the opinion of Dr. 
Fennell, found no evidence of asbestosis.  Again, unlike Dr. 
Breyer and Dr. Bernstein's report, the VA examiner's records 
are more current, show a knowledge of the veteran's medical 
history and involved the viewing of multiple x-rays in making 
a diagnosis.

Based on the medical evidence, the Board finds that the 
preponderance of the medical evidence indicates that the 
veteran does not have an asbestos related disorder as 
claimed.  To the extent that the veteran has a pulmonary 
disorder, such as the mild reactive airways disorder 
diagnosed by Dr. Fennell, no evidence in the record indicates 
that this disorder is in any way related to the veteran's 
service.  Due to this lack of evidence, for the Board to 
conclude that the veteran's breathing disorder had its origin 
during or is related to the veteran's claimed exposure to 
asbestos in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that service connection 
for a lung disorder due to asbestos exposure, including 
obstructive lung disease, bilateral interstitial fibrosis, 
and right sided diaphragmatic pleural plaquing, is not 
established.


ORDER

Service connection for a lung disorder due to asbestos 
exposure, including obstructive lung disease, bilateral 
interstitial fibrosis, and right sided diaphragmatic pleural 
plaquing, is denied.



____________________________________________
RAYMOND F. FENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


